Citation Nr: 1811145	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to a rating in excess of 30 percent prior to April 2, 2014 for PTSD with depressive disorder.

3.  Entitlement to an initial rating in excess of 10 percent prior to April 2, 2014 for traumatic brain injury (TBI) with central vertigo.

4.  Entitlement to a rating in excess of 50 percent from April 2, 2014 forward for PTSD with depressive disorder and TBI with central vertigo.

5.  Entitlement to a rating in excess of 20 percent for right shoulder tendinitis.

6.  Entitlement to a rating in excess of 30 percent for residuals, right shoulder injury, rotator cuff tear, atrophy, dislocation of long head bicep tendon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and an April 2017 rating decision from the Veteran's Benefits Administrations Regional Office.

In April 2017, the RO granted a separate 30 percent evaluation for residuals of a right shoulder injury, rotator cuff tear, atrophy, and dislocation of long head bicep tendon.  As this evaluation did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the Veteran's appeal, the RO granted a separate evaluation of service connection for tinnitus and assigned a maximum 10 percent rating in the April 2017 rating decision, effective April 2, 2014.  As this decision represents a full grant of this matter previously on appeal, it is no longer before the Board.

The Veteran testified at a July 2017 Travel Board hearing at the RO in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to a rating in excess of 50 percent from April 2, 2014 forward for service-connected PTSD with depressive disorder and TBI with central vertigo, entitlement to a rating in excess of 20 percent for service-connected right shoulder tendinitis, and entitlement to a rating in excess of 30 percent for service-connected residuals, right shoulder injury, rotator cuff tear, atrophy, dislocation of long head bicep tendon are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was manifest during service.

2.  Prior to April 2, 2014, the Veteran's PTSD was manifested by symptoms such as anxiety, insomnia, flashbacks, nightmares, avoidance behavior, irritability, distressing memories, less than weekly panic attacks, and exaggerated startle response, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Prior to April 2, 2014, the Veteran's TBI was shown to include complaints of tinnitus, non-vertiginous lightheadedness, of an episodic nature, sleep fragmentation, photophobia, and tension-type headaches; more than a mild subjective cognitive or emotional/behavioral deficit equating to level 1 traumatic brain injury impairment is not demonstrated.
CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017 ).

2.  The criteria for a rating of in excess of 30 percent prior to April 2, 2014 for PTSD with depressive disorder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial rating in excess of 10 percent for TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

At the July 2017 Board hearing, the VLJ clarified the issues, explained the legal bases of service connection and entitlement to an increase rating, determined that there was no outstanding evidence at that time, and identified potential evidentiary defects with respect to the claims.  The file was left open for 60 days following the hearing in order for the Veteran to supplement the record with any additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Relevant Procedural Background

Relevant to the issues on appeal, the Veteran was granted entitlement to service connection for PTSD with depressive disorder, effective from July 25, 2005 to April 2, 2014.  He was granted entitlement to service connection for TBI with central vertigo from January 4, 2011 to April 2, 2014.  The Veteran was awarded a separate 30 percent evaluation for migraine headaches, a residual of his TBI, effective April 2, 2014, and a separate 10 percent evaluation for tinnitus, effective April 2, 2014.  

An April 2017 rating decision by the RO determined that the Veteran's PTSD and TBI symptoms overlapped because recent VA examiners were unable to differentiate the symptoms of impairments attributed to each diagnosis and therefore the manifestations could not be separated.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  In an effort to avoid pyramiding, the RO combined the Veteran's PTSD and psychoses TBI into one entitlement.  

The April 2017 rating decision also awarded a separate 30 percent evaluation for residuals of a right shoulder injury, rotator cuff tear, atrophy, and dislocation of long head bicep tendon.

III. Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Board notes that sleep apnea is not "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (2017) does not apply to the Veteran's claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for sleep apnea.  

Private treatment records reflect that the Veteran was diagnosed with obstructive sleep apnea in December 2014.

At the July 2017 Board hearing, the Veteran testified that he had symptoms of sleep apnea during service that was witnessed by others.  Having reviewed the Veteran's DD 214's, the Board accepts the Veteran's report of symptoms of sleep apnea, including snoring, as consistent with the circumstances of his combat service.  38 U.S.C. § 1154(b).

The Board recognizes that sleep apnea was not diagnosed during service.  However, the date of a diagnosis is not relevant, but rather that there were there manifestations sufficient to establish that he had the disease in service.

Resolving any doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  

IV. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, the RO staged some of the Veteran's service-connected disabilities.  Additional staged ratings are not warranted for the issues decided below. 

As discussed above, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the same disability' or, more appropriately in this case, the same manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A. Evaluation of PTSD with Depressive Disorder Prior to April 2, 2014.

In December 2011, a rating decision by the RO continued the Veteran's 30 percent evaluation for PTSD with depressive disorder.  In July 2012, the Veteran was notified that he would be scheduled for VA examinations to reassess the current level of his service-connected disabilities. 

The Veteran's PTSD with depressive disorder is rated under Diagnostic Code 9411, covering PTSD.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

The Veteran contends that his 30 percent evaluation for service-connected PTSD with depressive disorder for the period prior to April 2, 2014 does not adequately assess his disability.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that he was married four times.  At the time of the examination, he had been married to his fourth wife for five years.  He had infrequent contact with his two adult children because they disagreed with his fourth marriage.  The Veteran reported working full-time in a clerical position, which he had held for five years.  He told that examiner that he enjoyed his job very much and had no issues at work.  He reported that he each morning he showered and shaved, ironed his clothes, ate breakfast and went to work.  When he wasn't working, he stated that he enjoyed going to yard sales, watching football, gardening, and participating in dog shows.  He said that his PTSD caused hyperarousal, re-experiencing traumatic events, and avoidant behaviors.  He said that he experienced night sweats, typically every 3 to 4 hours.  He also described weekly or less than weekly panic attacks and depression.  He stated that he had no history of suicide attempts and denied suicidal ideation.  His PTSD symptoms were manifested by depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss and flattened affect.

Upon examination, the Veteran was oriented in all spheres.  He was casually and neatly dressed and groomed.  He was periodically distracted by his cell phone ringing.  The Veteran's thought processes were generally goal directed unless he was interrupted.  There was no evidence of circumstantiality or tangentially, internal preoccupation or paranoia.  His mood was generally euthymic and his affect full range and appropriate to the context of the interview.  He was very verbal and open regarding his symptoms.  He denied suicidal or homicidal ideation, intent or plan, and also denied hallucinations of any kind.  The examiner summarized the Veteran's PTSD symptoms as depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In September 2012, the Veteran submitted signed correspondence in which he objected to the 30 percent evaluation for his PTSD.  He stated that he did not think the 30 percent evaluation adequately reflected his disability.  He described trouble maintaining relationships and difficulty obtaining job promotions, as well as panic attacks.

December 2012 VA treatment records reflect that the Veteran was still experiencing flashbacks at work, however his mental health provider had helped him and it did not occur as frequently.  February 2013 VA mental health treatment records reflect that the Veteran was still doing well at work and getting along with others.  He reported that he was still married, but was irritable at home.  He reported nightmares two times a week.  He was neat and clean, with a broad affect and euthymic mood.  There was no evidence of psychosis and he denied suicidal or homicidal ideation.  

June 2013 VA mental health treatment records reflect that the Veteran's sleep had improved since he cut back to 8 cups of coffee daily.  He said that he was less irritable at home and getting along better with his spouse.  He also reported that he was no longer bothered by intrusive traumatic memories.  He had a broad affect and was upbeat.  His mood was euthymic and he had no suicidal or homicidal ideations.  He had a negative screen for depression.  October 2013 VA treatment records reflect a negative depression screening.

January 2014 VA mental health treatment records reflect that the Veteran had a violent confrontation with his spouse after not taking his medication for several weeks.  He reported that his spouse regularly antagonized him and pushed him.  He stated that he had not been sleeping well.  He rated his depression and anxiety at a 7/10.  Upon examination he was casually dressed and appropriately groomed.  He was cooperative and demonstrated appropriate eye contact, though tearful at times.  His speech was normal in rate, volume, and rhythm.  He had a very pleasant demeanor and a congruent mood.  His mood was distressed but he continued to deny suicidal or homicidal ideation.  He also denied any auditory or visual hallucinations.  The Veteran was free from paranoia, delusions, or other thought disturbances and his thought process was linear and logical.  His insight was fair and his judgment was good.  

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant an evaluation greater than the currently assigned 30 percent rating prior to April 2, 2014.

The Veteran's primary PTSD symptoms included anxiety, depression, nightmares, avoidance behavior, irritability, distressing memories, hyperarousal, less than weekly panic attacks and exaggerated startled response.  VA mental health treatment and examinations demonstrate that the Veteran exhibited fair to good insight and judgment, and was coherent.  

By contrast, the Veteran does not exhibit symptoms such as panic attacks more than once a week; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; consistently impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  Moreover, the Veteran's thought processes and speech are coherent, logical, and intact.  He has denied any suicidal ideation, delusions, or hallucinations.  

As to the Veteran's occupational functioning, he has consistently reported satisfaction at work and positive relationships with colleagues and patients.  As to the Veteran's social functioning, although he had an altercation with his spouse, he remained married during this timeframe and evidence reflects that this was an isolated incident that occurred after he neglected to maintain his medication.

Discussed in further detail below, the Board is remanding part of the Veteran's appeal in order to obtain records from the Social Security Administration (SSA).  The record does not indicate that there are SSA records that exist during this period on appeal, and therefore this issue may be adjudicated.

Accordingly, the Board finds that the preponderance of the evidence is against assignment of rating greater than 30 percent.  As noted above, the Veteran's PTSD with depressive disorder has had some influence on his social and occupational relationships, but that the Veteran remained happily employed and married during the period prior to April 2, 2014.  In addition, the Veteran's PTSD has not markedly impaired his long-term speech, judgment, or abstract thinking.  He has never exhibited impairment in thought processes or communication.  The Veteran has denied obsessive or ritualistic behavior, more than weekly panic attacks, or homicidal or suicidal ideation.  

Therefore, a rating in excess of 30 percent is not warranted for the period prior to April 2, 2014.

B. Evaluation of TBI prior to April 2, 2014

The Veteran's service-connected TBI with central vertigo was evaluated at 10 percent disabling from January 4, 2011 to April 2, 2014.  The Veteran contends that this evaluation did not adequately assess his disability.

The RO evaluated the Veteran's disability under Diagnostic Code 8045.  Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  The Veteran is currently service connected for PTSD with depressive disorder, evaluated at 70 percent disabling. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

The Veteran was afforded a VA examination in November 2011.  He reported short-lived daily headaches.  He denied difficulty with vertigo, but described intermittent problems with non-vertiginous lightheadedness, light sensitivity, and tinnitus.  He had no difficulty with anosmia, fatigue, paresthesia's or blurred vision.  Examination revealed the Veteran to be awake, alert and oriented to time, place, and person.  His higher intellectual functions were intact, and his speech was fluent and without gross abnormality.  There was no evidence of aphasia or dysarthria.  Examination of his station and gait revealed heel, toe and tandem walking were all performed without difficulty, and Romberg stance was normal.  Examination of the cranial nerves I through XII was normal in their entirety.  The Veteran had a level "0" for the communication, motor and consciousness facets.  He was given a level "1" for the subjective facet because of his reported tinnitus, non-vertiginous lightheadedness, sleep fragmentation, photophobia and tension type headaches.  He was diagnosed with mild TBI, recurrent in nature, which was clinically stable and without residual neurologic issues.

The Veteran was also afforded a VA examination in August 2012.  The Veteran reported that he had issues with concentration, which he related to his mental health issues.  Subjective estimations of the Veteran's cognitive functioning found his memory, attention, concentration, executive function score to be 0.  There were no complaints of impairment of memory, attention, concentration, or executive functions as related to TBI.  Judgment, social interaction, orientation and visual spatial orientation were also determined to be 0 as related to his TBI.  The examiner determined that it was possible to differentiate between the Veteran's TBI symptoms and PTSD symptoms.  She concluded that all of the Veteran's dysfunction was equally related to the Veteran's PTSD and depression.  She also concluded that the Veteran did not have any residuals of TBI.

December 2012 VA treatment records show that the Veteran reported forgetfulness and occasional headaches.

On his April 2, 2014 VA Form-9, the Veteran reported that his TBI disability needed to be reassessed.

The most credible and probative evidence in the record attributes the Veteran's cognitive symptoms to his service-connected PTSD with depressive disorder during the period prior to April 2, 2014.  According to a September 2012 rating decision, the Veteran was assigned a 30 percent disability rating for PTSD and depressive disorder based on his anxiety, depressed mood, flattened affect, disturbances of motivation and mood, sleep impairment, mild memory loss and panic attacks, among several other symptoms.  Accordingly, the Board will not consider these symptoms when rating the TBI disability in order to avoid pyramiding.  38 C.F.R. § 4.14.

The medical and lay evidence in the claims file reflects that, at most, the Veteran had a level of severity of "1" for the subjective symptoms facet.  

The Board finds that the evidence does not show that separate ratings for other impairments are warranted during this period.  Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The lay and medical evidence does not suggest any additional TBI residuals.  The Board assigns the greatest probative weight to the August 2012 examiner's opinion.  The examiner evaluated the Veteran's TBI in conjunction with his PTSD and depressive disorder, performed an in-person examination and provided adequate rationale when concluding that the Veteran did not have any TBI residuals.

Diagnostic Code 8045 also provides that when there is a diagnosis of a mental disorder, it should be rated under 38 C.F.R. § 4.130.  The Veteran is service-connected for PTSD and depressive disorder, which has already been separately rated at 30 percent during this period.  Therefore, separate ratings for impairments, besides what is already service-connected, are not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence of record is what was prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  

To the extent that the Veteran attributes the symptoms to TBI versus PTSD, such lay evidence is far less probative than the repeated findings of the professionals.

Based on the findings of the November 2011 and August 2012 VA examination, a 1 was the highest level assigned for any of the facets under Diagnostic Code 8045.  

As the highest level of impairment shown is "1," a rating in excess of 10 percent for the service-connected TBI is not warranted prior to April 2, 2014 under the revised criteria of Diagnostic Code 8045.

Discussed in further detail below, the Board is remanding part of the Veteran's appeal in order to obtain records from the Social Security Administration (SSA).  The record does not indicate that there are SSA records that exist during this period on appeal, and therefore this issue may be adjudicated without delay.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for TBI with central vertigo have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to a rating in excess of 30 percent prior to April 2, 2014 for service-connected PTSD with depressive disorder is denied.

Entitlement to a rating in excess of 10 percent prior to April 2, 2014 for service-connected TBI with central vertigo is denied.


REMAND

The file contains September 2016 VA treatment records indicating that the Veteran recently submitted a claim for disability benefits to the Social Security Administration (SSA).  The Veteran reported a recent stressful move and was discussing his PTSD symptoms with a social worker when he reported that he recently filed for SSA benefits.  Therefore there is sufficient information for the Board to find that the SSA may have records of medical care and examination relevant to the issues on appeal.  

SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Further, if SSA records are recovered and are relevant to the issues on appeal, then an additional review by a qualified examiner to determine if the additional SSA evidence changes any previous VA opinions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  

In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

All records/responses received should be associated with the claims file.

2. If SSA records are recovered and are relevant to the issues on appeal, then request an additional opinion by a qualified VA examiner to determine the current severity of the Veteran's PTSD with depressive disorder and TBI with central vertigo. 

3. If SSA records are recovered and are relevant to the issues on appeal, then request an additional opinion by a qualified VA examiner to determine the current severity of the Veteran's right shoulder tendinitis, and residuals, right shoulder injury, rotator cuff tear, atrophy, dislocation of long head bicep tendon

4. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


